Crew III, J.
(concurring in part and dissenting in part). While I agree with the majority that our prior discussion concerning the reasonableness of petitioner’s fee did not constitute the “law of the case” inasmuch as we remitted the matter for a hearing de novo, because I perceive the arbitration panel’s determination to have been arbitrary and capricious, irrational and without a plausible basis, I would affirm Supreme Court’s order insofar as it vacated the arbitration award and remit the matter to the panel for a further decision enunciating the reasons for its findings. It is axiomatic that to uphold an award reached after compulsory arbitration, the award “must have evidentiary support and cannot be arbitrary and capricious” (Matter of Motor Vehicle Acc. Indem. Corp. v Aetna Cas. & Sur. Co., 89 NY2d 214, 223). In this regard, it is incumbent upon *923the arbitration panel to enunciate its factual findings and briefly describe the evidence relied upon in making such findings in order for this Court to be able to undertake a meaningful review of the award (see, Matter of City of Yonkers v Willsea, 141 AD2d 820).
Here, the arbitration panel made three related findings: that it was not bound by petitioner’s fee schedule, that the fee charged did not meet the test of reasonableness, and that respondent had no background or experience upon which she could rely in agreeing to the initial payment made by her and the subsequent charges and fees for services rendered. There can be no doubt that the panel was not bound by petitioner’s retainer agreement, but that hardly answers the question as to whether the fees charged for the services rendered were reasonable. Inasmuch as the retainer agreement containing the fee schedule in all ways conformed to the requirements of the Code of Professional Responsibility and the applicable regulations dealing therewith (see, Code of Professional Responsibility DR 2-106 [C] [2] [ii] [22 NYCRR 1200.11 (c) (2) (ii)]), the panel’s flat rejection thereof without reciting any plausible basis for such rejection was, in my view, arbitrary and irrational.
Similarly, the panel’s conclusory finding that petitioner’s fees did not meet the test of reasonableness cannot withstand judicial scrutiny. In determining whether counsel fees are reasonable, one must consider such factors as the time, effort and skill required; the difficulty of the questions presented; counsel’s experience, ability and reputation; the fee customarily charged in the locality; and the contingency or certainty of compensation (see, Matter of Freeman, 34 NY2d 1, 9; see also, Code of Professional Responsibility DR 2-106 [B] [22 NYCRR 1200.11 (b)]). Here, the panel made no reference to any of the criteria used in determining the reasonableness of the fee and failed to set forth any basis for its conclusion that the fee charged did not meet the test of reasonableness. Indeed, the only criteria enunciated in the award to determine reasonableness was the client’s sophistication in evaluating the fee schedule, which I find to be wholly irrational. In short, inasmuch as the panel failed to reference any evidence in support of its conclusions, meaningful review of the award by this Court is, in my view, impossible. I would therefore vacate the award for lack of evidentiary support and remit for further elucidation by the panel as to the reasons for its ultimate conclusions.
Ordered that the order is reversed, on the law, without costs, motion to vacate denied and award confirmed.